Case 21-11829-amc         Doc 13     Filed 07/26/21 Entered 07/26/21 23:49:00                Desc Main
                                     Document     Page 1 of 7



                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

In Re: Grace Louise Dahlquist                            )
                                                         )       Case No.:       21-11829
                                        Debtor           )       Chapter:        13

                     DEBTOR’S RESPONSE TO MOTION TO DISMISS

        Debtor, Grace Louise Dahlquist, by and through her counsel, William P. Marshall, Esquire

avers as follows in opposition to a Creditor’s Motion to Dismiss:

        1.      Admitted.

        2.      Admitted in part and Denied in part. It is admitted that there is a declaration which

is supposed to govern the condominium association. It is denied that the Creditor actually abides

by or follows its Declaration, By-laws and Rules and Regulations as written unevenly enforcing

terms and provisions against some, and allowing others to do whatever they want without any court

placing this conduct in check. Strict proof of its “governance” is demanded.

        3.-5.   Admitted.

        6.-7.   Admitted with supplement. The parties actually were able to enter into a settlement

agreement following that district justice judgment that the trial court refused to enforce like it refused

to enforce.

        8.      Denied as spun. It is admitted that the trial court granted summary judgment which

not only included liability but also liability for the unpaid association fees with the questions on

damage being the “other charges” and what turned out to be over $100,000 in attorney’s fees spent

to collect approximately $22,000 in fees. It is unclear how this is relevant, the creditor has a

judgment. All appeals to the judgment have been exhausted. Debtor must pay as much of that



                                                    1
Case 21-11829-amc         Doc 13    Filed 07/26/21 Entered 07/26/21 23:49:00                Desc Main
                                    Document     Page 2 of 7



judgment as possible through the sale of her real estate. Her best chance to do this is through a

private sale, approved by this Court rather than a sheriff sale. Strict proof to the contrary is

demanded.

        9.      Admitted with supplement. Despite the governing documents referenced above,

specifically using the word OR in the remedy section, wherein the creditor could choose EITHER

an in personam action OR a in rem proceeding, this creditor did both. It is unclear how this is

relevant, the creditor has a judgment. All appeals to the judgment have been exhausted. Debtor

must pay as much of that judgment as possible through the sale of her real estate. Her best chance

to do this is through a private sale, approved by this Court rather than a sheriff sale. Strict proof to

the contrary is demanded.

        10.     Admitted with supplement. It is unclear how this is relevant, the creditor has a

judgment. All appeals to the judgment have been exhausted. Debtor must pay as much of that

judgment as possible through the sale of her real estate. Her best chance to do this is through a

private sale, approved by this Court rather than a sheriff sale. Strict proof to the contrary is

demanded.

        11.     Admitted with supplement. The judgment entered was to the penny of what was

requested by the Plaintiff with no evidence of the Defendant impacting the outcome including

evidence relating to payments, non liability for fines that the creditor imposed upon her for “driving

infractions” when Debtor did not even drive a car. Again, It is unclear how this is relevant, the

creditor has a judgment. All appeals to the judgment have been exhausted. Debtor must pay as

much of that judgment as possible through the sale of her real estate. Her best chance to do this is

through a private sale, approved by this Court rather than a sheriff sale. Strict proof to the contrary


                                                   2
Case 21-11829-amc          Doc 13    Filed 07/26/21 Entered 07/26/21 23:49:00              Desc Main
                                     Document     Page 3 of 7



is demanded.

       12.       Admitted with supplement. With less than 2 weeks notice for the trial, and the Debtor

undergoing a medical procedure days before the trial, with the trial court rejecting a request for a

continuance; yes, Debtor sought bankruptcy protection before the entry of the judgment that has

been referenced and acknowledged throughout this response.

       13.       Denied as stated. It is believed that the dismissal was administrative in nature.

       14.       Denied as stated. The trial was actually scheduled for the a prior date that week, but

the undersigned was out of state on a pre-paid vacation returning February 6 such that the trial court

continued the trial til the day of the undersigned’s return from vacation. Strict proof to the contrary

is demanded.

       15.       Admitted with supplement. Not only was the bankruptcy filed to prevent the trial,

but also to fulfill the purpose of the original filing that the undersigned had been working on before

the dismissal for the failing to file the matrix: reorganize the Debtor’s finances pursuant to Chapter

13. Strict proof to the contrary is demanded.

       16.-18.          Admitted.

       19.       Admitted with supplement. Not only was the bankruptcy filed to prevent the sheriff

sale, but also to complete the appeals process that related to the judgment, as well as to fulfill the

purpose of bankruptcy: reorganize the Debtor's finances pursuant to Chapter 13. Strict proof to the

contrary is demanded.

       20.-23.          Admitted,

       24.       Admitted with supplement. Not only was the bankruptcy filed to prevent the sheriff

sale, but also to fulfill the purpose of bankruptcy: reorganize the Debtor's finances pursuant to


                                                   3
Case 21-11829-amc         Doc 13     Filed 07/26/21 Entered 07/26/21 23:49:00                Desc Main
                                     Document     Page 4 of 7



Chapter 13 which as the Plan that the undersigned is presently working on shall reflect the intent to

sell the property, privately through a real estate agent as a private sale to maximize the value to be

received and then applied to the debts of the Debtor. Strict proof to the contrary is demanded.

        25.     Admitted with supplement as the chart is redundant to that information heretofore

alleged.

        26.     Admitted.

        27.     Admitted with supplement. Following the completion of the bankruptcy filing, the

undersigned intends to file an objection to creditor’s proof of claim such that the Debtor contests the

amount of the claim, but not the amount of the judgment as all appeals have been exhausted.

        28.     Admitted with supplement. Debtor agrees that the property holds substantial value

though there remains work that needs to be done to the interior to maximize the values cited herein

as a result of water damage to the Debtor’s kitchen and bathroom from the upstairs unit.

        29.     Denied as stated. The crux of this motion in not relief from the stay, but rather seeks

to dismiss the bankruptcy of the Debtor. To dismiss her case requires that the filing be for bad faith

or some illegitimate purpose which is not this case. The home of the Debtor must be sold. Given

that it must be sold, it is in the interest of the estate to maximize the value of the property. Debtor

believes this is best accomplished through a private sale; rather than a Sheriff’s auction where the

values stated in the aforesaid paragraph have a better chance to be achieved. Part of the thinking of

the Debtor in this regard, is that the sheriff sale, Judge Fitzsimons set aside because the sale violated

the automatic stay, only netted $50,000 when the property held a value at that time of approximately

twice that value and that the only bid observed by the Debtor the morning of the present sale being

$24,5000 where the approximate value is likely $125,000.00 or more. Maximizing the cash to be


                                                   4
Case 21-11829-amc           Doc 13    Filed 07/26/21 Entered 07/26/21 23:49:00                Desc Main
                                      Document     Page 5 of 7



received from the sale of real estate is in the interest of all of the creditors because once the secured

asset is gone, the objecting creditor’s claim becomes unsecured, and it shares the liquidation of any

other non-exempt property with all of the other unsecured creditors who have a valid claim against

the Debtor’s estate. Strict proof to the contrary is demanded.

        30.       Admitted.

        31.       Admitted with supplement. The foregoing motion is a motion to dismiss not a motion

for relief from the stay due to inadequate protection, Having filed motions for relief from the stay

in a prior bankruptcy of the Debtor, both the creditor and its counsel that filed the same are familiar

with the distinction.

        32.-34.           Admitted with supplement. It is agreed that this is the law. Furthermore,

having recognized that this is the law, the undersigned has above set forth the reasons that render this

filing to be one that is in good faith and a lawful purpose such that the response to paragraph 29 is

incorporated herein.

        35.       Denied. It is specifically denied that the any of the previous bankruptcies filed by the

Debtor were for the purpose of delay. Debtor paid her monthly fees to the Trustee following each

filing. Debtor paid her post-petition condominium fee each month to the creditor as she has done

following the present filing. Strict proof of this contention is demanded.

        36.       Admitted with supplement. It is admitted that the creditor believes this. It is

specifically denied that there is any credence to the belief such that Debtor demands strict proof of

the same.

        37.       Admitted with supplement. Those change in circumstances that are expected to add

over $125,000 to the property of the estate are both the sale of her home that previously Debtor


                                                     5
Case 21-11829-amc         Doc 13     Filed 07/26/21 Entered 07/26/21 23:49:00                Desc Main
                                     Document     Page 6 of 7



sought to save through bankruptcy and a booming private sale real estate market. Adding that much

value to the property of the estate for the benefit of the creditors is a significant change in the manner

in which Debtor seeks to reorganize her finances. Strict proof to the contrary is demanded.

        38.     Admitted with supplement. It is admitted that the creditor believes this. It is

specifically denied that there is any credence to the belief such that Debtor demands strict proof of

the same.

        39.     Denied as stated. This motion is not a motion seeking relief from the stay but a

motion to dismiss the case as is reflected in the relief sought to bar the Debtor from bankruptcy

filings for one year. Even if this Court want to treat the motion as both, there is adequate protection

given that the Debtor shall include Sale of Real Estate as part of her Chapter 13 Plan. Furthermore,

Debtor has and shall continue to make her monthly assessment payment directly to the creditor has

she done consistently since being ordered to do so by Judge Raslavich. Strict proof to the contrary

is demanded.

        40.     Denied as stated. Creditor’s counsel communicates properly already with the office

of the undersigned such that there is no need or point to allowing the creditor to have any direct

contact with the Debtor in this matter. Strict proof as to the purpose or need to alter the status quo

of counsel for creditor communicating with the undersigned is demanded.

        41.     Denied as stated. Debtor has proof of payment for EVERY monthly condominium

fee since being ordered to do so by Judge Raslavich even payments that this Court disallowed

consideration for when Debtor objected to the last proof of claim filed by the creditor seeking double

payments and payment for monthly fees Debtor in fact paid. Strict proof to the contrary is

demanded.


                                                    6
Case 21-11829-amc      Doc 13    Filed 07/26/21 Entered 07/26/21 23:49:00       Desc Main
                                 Document     Page 7 of 7



       WHEREFORE, it is respectfully requested that this Honorable Court deny the motion to

dismiss Debtor’s Chapter 13 Bankruptcy Petition.

                                           Respectfully submitted:


                                           By:     William P. Marshall                   s/
                                                   WILLIAM P. MARSHALL, ESQUIRE
                                                   Attorney for Debtor,
                                                   Grace Louise Dahlquist




                                              7
